[Cite as State v. Waldron, 2019-Ohio-477.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                 :   JUDGES:
                                               :
                                               :   Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                     :   Hon. Patricia A. Delaney, J.
                                               :   Hon. Craig R. Baldwin, J.
 -vs-                                          :
                                               :   Case No. 18CAC020018
                                               :
 TONY P. WALDRON, JR.                          :
                                               :
                                               :
        Defendant-Appellant                    :   OPINION


CHARACTER OF PROCEEDING:                           Appeal from the Delaware Municipal
                                                   Court, Case No. 17TRC14167



JUDGMENT:                                          AFFIRMED




DATE OF JUDGMENT ENTRY:                            February 11, 2019




APPEARANCES:

 For Plaintiff-Appellee:                           For Defendant-Appellant:

 MELISSA A. SCHIFFEL                               JON KLEIN
 70 North Union Street                             101 Heather Ln.
 Delaware, OH 43015                                Powell, OH 43065
Delaware County, Case No. 18CAC020018
                                                                                      2

Delaney, J.

       {¶1} Appellant Tony P. Waldron, Jr. appeals from a January 24, 2018 judgment

entry of the Delaware Municipal Court overruling his motion to suppress. Appellee is the

state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶2} The following evidence is adduced from the record of the suppression

hearing on October 31, 2017. The hearing was brief and limited to the issue of whether

the deputy had reasonable suspicion to traffic-stop appellant.

       {¶3} Deputy Joshua Bender of the Delaware County Sheriff’s Department was

on routine patrol at 2:39 a.m. on July 8, 2017. Bender was in uniform and in a marked

cruiser when he observed appellant operating a white Chevy truck on U.S. Route 23 near

Meeker Way. Bender observed that appellant did not have a rear license plate.

       {¶4} Bender’s cruiser was equipped with a video camera. The dashcam video

of Bender briefly following appellant and subsequently stopping him was entered as

appellee’s exhibit at the suppression hearing. Bender testified he could see something

in the rear window of the truck, but he was unable to discern whether it was a temporary

tag and he certainly couldn’t read it until he had effectuated the traffic stop.

       {¶5} Upon stopping appellant, in the illumination from the cruiser, the temporary

tag taped in the rear window of the truck’s cab was visible.
Delaware County, Case No. 18CAC020018
                                                                                         3

       {¶6} Bender cited appellant with one count of O.V.I. pursuant to R.C.

4511.19(A)(1)(a) and one count of failure to properly display license plate pursuant to

R.C. 4503.21.1

       {¶7} Appellant entered pleas of not guilty and filed a motion to suppress. The

suppression hearing took place on October 31, 2017 and appellee called Deputy Bender,

the sole witness. On November 17, 2017, the trial court overruled appellant’s motion to

suppress by judgment entry. Appellant subsequently entered a plea of no contest to

O.V.I. and appellee dismissed the count of failure to properly display license plate.

       {¶8} Appellant now appeals from the trial court’s decision overruling his motion

to suppress and raises one assignment of error:

                              ASSIGNMENTS OF ERROR

       {¶9} “THE TRIAL COURT ERRED WHEN IT DENIED DEFENDANT-

APPELLANT’S MOTION TO SUPPRESS AND VIOLATED HIS RIGHTS TO BE FREE

FROM UNLAWFUL SEIZURE UNDER THE FOURTEENTH AMENDMENT TO THE

UNITED STATES AND OHIO CONSTITUTION.”

                                       ANALYSIS

       {¶10} Appellant argues the trial court should have granted his motion to suppress

because Bender had no reasonable suspicion to detain him once he spotted the

temporary tag in the window of the truck. We disagree.

       {¶11} There are three methods of challenging a trial court’s ruling on a motion to

suppress on appeal. First, an appellant may challenge the trial court’s finding of fact. In


1Appellee’s brief states appellant was also cited with one count of possession of
marijuana pursuant to R.C. 2925.11 but that charge and its disposition is not in the record
before us, which contains solely the traffic case.
Delaware County, Case No. 18CAC020018
                                                                                              4

reviewing a challenge of this nature, an appellate court must determine whether the trial

court’s findings of fact are against the manifest weight of the evidence. See, State v.

Fanning, 1 Ohio St.3d 19, 437 N.E.2d 583 (1982); State v. Klein, 73 Ohio App.3d 486,

597 N.E.2d 1141 (4th Dist.1991). Second, an appellant may argue the trial court failed

to apply the appropriate test or correct law to the findings of fact. In that case, an appellate

court can reverse the trial court for committing an error of law. See, Williams, supra.

Finally, an appellant may argue the trial court has incorrectly decided the ultimate or final

issues raised in a motion to suppress. When reviewing this type of claim, an appellate

court must independently determine, without deference to the trial court’s conclusion,

whether the facts meet the appropriate legal standard in any given case. State v. Curry,

95 Ohio App.3d 93, 96,620 N.E.2d 906 (8th Dist.1994).

       {¶12} In the instant case, the trial court found Bender had reasonable suspicion

to stop appellant for a violation of R.C. 4503.21(A)(3). Appellant argues on appeal that

Bender did not have reasonable suspicion to stop and detain appellant because the

temporary tag was displayed in the truck’s rear window.2 R.C. 4503.21(A)(3) states:

                      No person to whom a temporary license placard or windshield

              sticker has been issued for the use of a motor vehicle under section

              4503.182 of the Revised Code, and no operator of that motor vehicle,

              shall fail to display the temporary license placard in plain view from

              the rear of the vehicle either in the rear window or on an external rear




2Appellee argues appellant failed to file the transcript of the suppression hearing, which
was true when appellee filed its brief on September 27, 2018. We subsequently granted
appellant’s motion to supplement the record with the transcript of the suppression
hearing, and the transcript was filed on November 30, 2018.
Delaware County, Case No. 18CAC020018
                                                                                          5

              surface of the motor vehicle, or fail to display the windshield sticker

              in plain view on the rear window of the motor vehicle. No temporary

              license placard or windshield sticker shall be covered by any material

              that obstructs its visibility.

       {¶13} Bender stopped appellant because he did not observe a rear license plate,

unaware that appellant had a temporary tag secured in the rear window of the truck. The

issue posed by this case is whether Bender had reasonable and articulable suspicion to

stop appellant.   The Fourth Amendment to the United States Constitution prohibits

warrantless searches and seizures, rendering them per se unreasonable unless an

exception applies. Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507 19 L.Ed.2d 576

(1967). An investigative stop, or Terry stop, is a common exception to the Fourth

Amendment warrant requirement. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1503, 20 L.Ed.2d

889 (1968). Because the “balance between the public interest and the individual's right to

personal security” tilts in favor of a standard less than probable cause in such cases, the

Fourth Amendment is satisfied if the officer's action is supported by reasonable suspicion

to believe that criminal activity “may be afoot.” United States v. Brignoni–Ponce, 422 U.S.

873, 878, 95 S.Ct. 2574, 45 L.Ed.2d 607 (1975); United States v. Sokolow, 490 U.S. 1,

7, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989). In Terry, the Supreme Court held that a police

officer may stop an individual if the officer has a reasonable suspicion based upon specific

and articulable facts that criminal behavior has occurred or is imminent. See, State v.

Chatton, 11 Ohio St.3d 59, 61, 463 N.E.2d 1237 (1984).

       {¶14} The propriety of an investigative stop must be viewed in light of the totality

of the circumstances surrounding the stop “as viewed through the eyes of the reasonable
Delaware County, Case No. 18CAC020018
                                                                                           6

and prudent police officer on the scene who must react to events as they unfold.” State

v. Andrews, 57 Ohio St.3d 86, 87–88, 565 N.E.2d 1271 (1991); State v. Bobo, 37 Ohio

St.3d 177, 178, 524 N.E.2d 489 (1988). The Supreme Court of the United States has re-

emphasized the importance of reviewing the totality of the circumstances in making a

reasonable suspicion determination:

                     When discussing how reviewing courts should make

              reasonable-suspicion determinations, we have said repeatedly that

              they must look at the “totality of the circumstances” of each case to

              see whether the detaining officer has a “particularized and objective

              basis” for suspecting legal wrongdoing. This process allows officers

              to draw on their own experience and specialized training to make

              inferences from and deductions about the cumulative information

              available to them that “might well elude an untrained person.”

              Although an officer's reliance on a mere “hunch” is insufficient to

              justify a stop, the likelihood of criminal activity need not rise to the

              level required for probable cause, and it falls considerably short of

              satisfying a preponderance of the evidence standard.

                     United States v. Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744, 151

              L.Ed.2d 740 (2002), citing United States v. Cortez, 449 U.S. 411,

              417–418, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981).

       {¶15} Traffic stops based upon observation of a traffic violation are constitutionally

permissible. Dayton v. Erickson, 76 Ohio St.3d 3, 11–12, 1996–Ohio–431, 665 N.E.2d

1091. This Court has held that any traffic violation, even a de minimis violation, may form
Delaware County, Case No. 18CAC020018
                                                                                           7

a sufficient basis upon which to stop a vehicle. State v. Bangoura, 5th Dist. No. 08 CA 95,

2009–Ohio–3339, ¶ 14, citing State v. McCormick, 5th Dist. No.2000CA00204, 2001 WL

111891 (Feb. 2, 2001); State v. Woods, 5th Dist. Licking No. 12-CA-19, 2013-Ohio-1136,

¶ 60.

        {¶16} Although appellant argues the traffic stop was not supported by probable

cause, Bender did not need probable cause to stop him, only reasonable suspicion.

Appellant further argues, though, that he did not violate R.C. 4503.21(A)(3) because the

temporary tag was secured in the rear window of the truck cab. We find, though, that the

temporary tag was not in “plain view.” Bender testified he could not identify the tag, much

less read it, until he was very close to it. We have reviewed similar facts in the context of

violations of R.C. 4503.21 and have found that the officer’s inability to view plates does

provide reasonable and articulable suspicion for a traffic stop. State v. Haren, 5th Dist.

Stark No. 2014CA00196, 2015-Ohio-2849, ¶ 12 [trooper observed no front license plate

prior to stop but upon approaching vehicle plate was lying flat on the dashboard]; State v.

Eddy, 5th Dist. Ashland No. 99-COA-01316, 2000 WL 1402, *3 [officer had reasonable

suspicion of violation of R.C. 4503.21 where temporary tag not in plain view and officer

permitted to approach driver to issue a warning]; State v. Burgess, 5th Dist. Holmes No.

00CA19, 2001-Ohio-1735 [troopers could not observe temporary tag until they were short

distance from the stopped vehicle]. See also, State v. Anderson, 11th Dist. Lake No.

2017-L-127, 2018-Ohio-2455, ¶ 17 [officer didn’t see plate until he approached vehicle

therefore plate not “in plain view”].

        {¶17} In the instant case, we have the benefit of the dashcam video which

illustrates Bender’s perspective beginning shortly before he initiated the traffic stop. We
Delaware County, Case No. 18CAC020018
                                                                                           8

agree with the trial court’s observation that the temporary tag is not visible, much less

legible, until Bender traffic-stopped appellant. T. 14. While the vehicles are in motion,

the tag is not identifiable as a temporary tag and the number is not visible. Bender

therefore had reasonable and articulable suspicion of a violation of the statute. As the

Eleventh District Court of Appeals noted, “[t]he intent of the law is to require that license

plates be visible to law enforcement personnel and others who may have reason to note

the number for identification purposes.” State v. Anderson, 11th Dist. Lake No. 2017-L-

127, 2018-Ohio-2455, ¶ 18, citing State v. Durfee, 11th Dist. Lake No. 96-L-198, 1998

WL 156857, *3 (Mar. 6, 1998). The tag was not visible and the number was not legible

until Bender stopped the vehicle.

       {¶18} At the suppression hearing, appellant further argued any lawful detention

ceased when Bender observed the temporary tag in the window, and Bender had no

authority to investigate further. The trial court limited the evidentiary hearing to the

immediate traffic stop. Detention of a stopped driver may continue when additional facts

are encountered that give rise to a reasonable, articulable suspicion of criminal activity

beyond that which prompted the initial stop, but in light of the truncated evidence in the

record, we will not speculate what that evidence may have been. State v. Ellis, 5th Dist.

Licking No. 14-CA-66, 2015-Ohio-472, ¶ 14, citing State v. Coniglio, 185 Ohio App.3d

157, 923 N.E.2d 646, 2009–Ohio–6087, ¶ 11.

       {¶19} We find the trial court’s findings of fact are supported by competent, credible

evidence. Medcalf, 111 Ohio App.3d at 145. We further find the trial court properly

determined Bender’s traffic stop of appellant is supported by reasonable and articulable

suspicion because the temporary tag was not visible.
Delaware County, Case No. 18CAC020018
                                                                                     9

       {¶20} Appellant’s sole assignment of error is overruled and the judgment of the

Delaware Municipal Court is affirmed.

                                    CONCLUSION

       {¶21} The sole assignment of error is overruled and the judgment of the Delaware

Municipal Court is affirmed.

By: Delaney, J.,

Gwin, P.J. and

Baldwin, J., concur.